PD-0578-15
                               NO.

                        IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS


Craig Vickers. # 19259345                                                   ...^ rQ
v>                                              Court of Appeals No-OU)-IH-60(j7i-LK
State Of Texas

MOTIONS FOR AN EXTENSION OF TIME TO FILE AND TO SUSPEND T.R.A.P. 9.3(b)

     Per T.R.A.P. rules above-mentioned, petitioner hereby requests an

extension of 90 days to file his petiton for discretionary review and to
reduce/suspend the number of copies for documents filable and in support
thereof would show this Honorable Court the facts that petitioner is a pri
soner incarcerated in TDCJ with no access to a copier, proceeding pro se
and informa pauperis and without legal education.
                                                                       RECEIVED IN
     WHEREFORE the petitioner prays this Honorable Court grant the|@U^lC^8§IMlNAL APPEALS
needed to perfect appeal and not designed to delay.                      |^Y 14 2015

                                                           ,_ _   ,   Abel Acosta, Clerk
                                          respectfully submitted,



                              Kenneth     Craig Vickers # 1925934
                                          telford Unit
                                          3899 State Hwy 98
                                          New Boston,TX.75570



                                                                FILED IN
                                                         COURT OF CRIMINAL APPEALS
                                                                  HAY U2015

                                                              Abel Acosta, Clerk